Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  May 12, 2017                                                                       Stephen J. Markman,
                                                                                                Chief Justice

  154833 & (55)                                                                            Brian K. Zahra
                                                                                   Bridget M. McCormack
                                                                                         David F. Viviano
                                                                                     Richard H. Bernstein
                                                                                            Joan L. Larsen
  PEOPLE OF THE STATE OF MICHIGAN,                                                       Kurtis T. Wilder,
            Plaintiff-Appellant,                                                                     Justices


  v                                                        SC: 154833
                                                           COA: 329989
                                                           Berrien CC: 2014-005002-FH
  LESLIE ELIJAH MALONE, JR.,
             Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 4, 2016
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court. The motion for
  bail is DENIED as moot.

         MARKMAN, C.J. (dissenting).

         I respectfully dissent and would reverse the judgment of the Court of Appeals for
  the reasons set forth by the Court of Appeals dissent. In particular, I believe the police
  officer in this case properly and effectively drew upon his “own experience and
  specialized training to make inferences from and deductions about the cumulative
  information available to [him] that might well elude an untrained person.” United States
  v Arvizu, 534 U.S. 266, 273 (2002) (quotation marks and citations omitted). Moreover, I
  agree with the Court of Appeals dissent that the majority’s analysis in that Court “places
  too much emphasis on the sufficiency of each independent reason offered by [the officer]
  and the trial court, as opposed to the collective value of those reasons.” People v Malone,
  unpublished per curiam opinion of the Court of Appeals, issued October 4, 2016 (Docket
  No. 329989) (MURRAY, P.J., dissenting), p 3. See also Arvizu, 534 U.S. at 274 (“The
  [lower] court’s evaluation and rejection of seven of the listed factors in isolation from
  each other does not take into account the ‘totality of the circumstances,’ as our cases have
  understood that phrase. The court appeared to believe that each observation by [the
  officer] that was by itself readily susceptible to an innocent explanation was entitled to no
  weight. Terry[ v Ohio, 392 U.S. 1 (1968)], however, precludes this sort of divide-and-
  conquer analysis. . . . Although each of the series of acts [in Terry] was perhaps innocent
                                                                                                                2

in itself, we held that, taken together, they warranted further investigation.”) (quotation
marks and citations omitted). While reasonable minds may disagree, in my judgment, the
factors identified here by the officer and by the trial court (not least of which were
conflicting statements made by defendant to the officer concerning the purpose of his
trip), “taken together, . . . warranted further investigation” and supplied the officer with a
“particularized and objective basis for suspecting legal wrongdoing.” Id. at 273-274
(citations and quotation marks omitted).

       WILDER, J., took no part in the decision of this case.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 12, 2017
       p0509
                                                                              Clerk